Upon consideration of the petition filed on the 11th of August 2017 by Petitioner in this matter for Writ of Prohibition, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 1st of November 2017."
Upon consideration of the petition filed by Petitioner on the 21st of August 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 1st of November 2017."
The following order has been entered on the motion filed on the 28th of August 2017 by Petitioner for Request for Order to Show Cause (Petition for Writ of Prohibition):
"Motion Dismissed by order of the Court in conference, this the 1st of November 2017."
The following order has been entered on the motion filed on the 28th of August 2017 by Petitioner for Request for Order to Show Cause (Petition for Writ of Mandamus):
"Motion Dismissed by order of the Court in conference, this the 1st of November 2017."
The following order has been entered on the motion filed on the 2nd of October 2017 by Petitioner for Summary Disposition:
"Motion Dismissed by order of the Court in conference, this the 1st of November 2017."